DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection system….cooling system.. in claims 1, 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0132617 A1) [hereinafter Liu] in view of Slater et (US 2018/0292266 A1) [hereinafter Slater].
As to claims 1, 2, 4, 13, 14, 16,  Liu teaches a fluid analysis system, comprising: an excitation source (416, Fig.4) configured to generate incident electromagnetic radiation; a detection system (454, 456, 452,, Fig.4) configured to detect scattered/emitted electromagnetic radiation to generate Raman spectral data; a fluid inlet (412, Fig.4) configured to mechanically couple to a fluid source (410, Fig.4) and to receive a fluid sample from the fluid source; a sample chamber (414, 415, Fig.4) fluidically coupled to the fluid inlet and configured to receive the fluid sample from the fluid source; a Raman probe  (452, Fig.4) optically coupled to the sample chamber, to the excitation source, and to the detection system, the probe configured: to receive the incident electromagnetic radiation from excitation source and to deliver the incident radiation to the fluid sample; and to receive scattered/emitted radiation from the fluid sample and to deliver the scattered/emitted radiation to the detection system. 
Lui is silent to a cooling system configured to enclose at least one member of the fluid analysis system.
However, Slater, in the same field of endeavor, teaches a cooling device 120 cooling a chamber 112 housing a detector 110 (Fig.1; paragraph 0027).
It would have been obvious to one of ordinary skill in the art to incorporate a cooling device enabling an enclosure/chamber to be cooled to an appropriate operational temperature for a detector (paragraph 0027).
As to claims 3, 15, Liu in view of Slater teaches all as applied to claims 1, 13,  and in addition teaches placing a laser in contacted with a cooler (Liu, paragraph 0048) but is silent wherein the cooling system encloses at least the excitation source. However, Examiner takes Official Notice that enclosing a light source to a cooling system is well known in the art.  It would have been obvious to one of ordinary 
As to claims 5-7, 17-19,  Liu in view of Slater teaches all as applied to claims 1, 13, except for wherein the cooling system enclosing at least one member of the fluid analysis system that is configured to maintain a temperature at or below ambient temperature. However, Examiner takes Official Notice that incorporating a cooling system to an optical apparatus to maintain a temperature at or below ambient temperature is well known. It would have been obvious to one of ordinary skill in the art to incorporating a cooling system to an optical apparatus to maintain a temperature at or below ambient temperature, in order to enhance operation of optical component(s) in said apparatus.
As to claims 8-9, 20, Liu in view of Slater teaches all as applied to claims 1, 13, except wherein the cooling system encloses at least first and second excitation sources, an optical switch, an optical coupler, and an optical detection system. However, Examiner takes Official Notice that enclosing said optical elements to a cooling system is known in the art. It would have been obvious to one of ordinary skill in the art to enclose said elements to a cooling system in order to enhance operation of said elements.
As to claims 10-12, Liu in view of Slater teaches all as applied to claim 1, except for wherein the cooling system encloses power supply and conditioning equipment including at least one AC/DC converter and one or more DC current/voltage supplies; an optical switch; a 2 x 32 MEMS based optical switch. However, Examiner takes Official Notice that enclosing power supply and conditioning equipment including at least one AC/DC converter and one or more DC current/voltage supplies to a cooling system is known in the art. It would have been obvious to one of ordinary skill in the art enclosing power supply and conditioning equipment including at least one AC/DC converter and one or more DC current/voltage supplies; an optical switch; a 2 x 32 MEMS based optical switch, to a cooling system in order to enhance operation of said elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Proskurowski et al.  (US 2018/0246031 A1) teaches a fluid analysis system, comprising: an excitation source configured to generate incident electromagnetic radiation; a detection system configured to detect scattered/emitted electromagnetic radiation to generate Raman spectral data; a fluid inlet configured to mechanically couple to a fluid source and to receive a fluid sample from the fluid source; a sample chamber fluidically coupled to the fluid inlet and configured to receive the fluid sample from the fluid source; a Raman probe optically coupled to the sample chamber, to the excitation source, and to the detection system, the probe configured: to receive the incident electromagnetic radiation from excitation source and to deliver the incident radiation to the fluid sample; and to receive scattered/emitted radiation from the fluid sample and to deliver the scattered/emitted radiation to the detection system (Fig.6; paragraphs 0047, 0046, 0029-0030); and a cooling system configured to enclose at least one member of the fluid analysis system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDULLAHI NUR/Primary Examiner, Art Unit 2886